Citation Nr: 9911914	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-19 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Chapter 35 education benefits.


REPRESENTATION

Appellant represented by:	TO BE DETERMINED


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the spouse of the veteran who apparently had 
active service from June 1963 to July 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises in Reno, Nevada.  


REMAND

A review of the record reflects that in August 1995 the 
appellant submitted a signed written statement requesting 
waiver of the overpayment of Chapter 35 education benefits.  
In August 1995 the appellant also submitted a signed 
financial status report in connection with her request for 
waiver.  

The appellant was notified by official letter, dated 
September 27, 1995, that her request for waiver had been 
denied.  In October 1995 a statement was received from the 
veteran, signed by the veteran, expressing disagreement with 
the September 1995 decision.  In February 1996 the appellant 
and the veteran appeared at a personal hearing.  A statement 
of the case was issued to the appellant in May 1996.  A VA 
Form 9, signed by the veteran, was received in June 1996 and 
a copy was received in September 1996.  Neither of these 
documents were signed by the appellant.  In January 1997 a 
signed statement was received from the appellant requesting 
rescheduling for her hearing.  The appellant and the veteran 
appeared at a personal hearing in March 1997.  

Under the controlling laws and regulations, if a decision by 
the RO is not appealed by timely filing a notice of 
disagreement and a substantive appeal, then the claim is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302 
(1998).  A notice of disagreement and/or a substantive appeal 
may be filed by a claimant personally, or by his or her 
representative if a proper power of attorney or declaration 
of representation, as applicable, is on record or accompanies 
such notice of disagreement or substantive appeal.  38 C.F.R. 
§ 20.301(a) (1998).  

In Tomlin v. Brown, 5 Vet. App. 355 (1993), it was held that 
oral statements at a personal hearing which were later 
transcribed met the requirement that a notice of disagreement 
be in writing.  Therefore, the Board concludes that the 
transcript of the February 1996 personal hearing, which 
includes the appellant's testimony relating to waiver of 
recovery of the overpayment of Chapter 35 education benefits 
may be construed as a notice of disagreement with the 
September 1995 denial of that waiver.  However, a review of 
the record reflects that there is a question as to whether 
the appellant has filed a timely substantive appeal.  The 
first writing signed by the appellant following the May 1996 
statement of the case is the January 1997 statement and the 
appellant appeared at a March 1997 personal hearing and her 
testimony was subsequently reduced to writing.  Neither 
January or March 1997 are within 60 days of the issuance of 
the statement of the case or within one year of the 
substantive appeal.  The issue of whether a timely 
substantive appeal has been received is inextricably 
intertwined with the issue on appeal.  

During the March 1997 personal hearing additional testimony 
was offered with respect to the financial status of the 
appellant and the veteran.  The record does not appear to 
reflect that a supplemental statement of the case was 
furnished to the appellant following the receipt of this 
additional evidence.  38 C.F.R. § 19.37 (1998).  

In light of the above the appeal is REMANDED to the RO for 
the following:

1.  The RO should ascertain whether the 
appellant has a representative.

2.  The RO should adjudicate the 
intertwined issue of whether the 
appellant has submitted a timely 
substantive appeal of the September 1995 
decision which denied waiver of recovery 
of the overpayment of Chapter 35 
education benefits.  If the decision is 
adverse to the appellant, she, and her 
representative if applicable, should be 
notified of the decision and of her 
appellate rights.  If a notice of 
disagreement is received, and a 
substantive appeal following the issuance 
of a statement of the case, the appeal 
should be returned to the Board.

3.  If the decision regarding timeliness 
of a substantive appeal is not adverse to 
the appellant any additional indicated 
development should be undertaken.  A 
supplemental statement of the case should 
be issued to the appellant and, to her 
representative if applicable, that 
considers all the evidence of record, to 
include financial status testimony 
provided at a RO hearing in March 1997.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no 

conclusion, either legal or factual, as to the ultimate 
outcome warranted.  No action is required of the appellant 
unless she is otherwise notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1998).

